Exhibit 10.1

 

[g89091kaimage002.jpg]

 

CONFIDENTIAL

 

 

July 29, 2004

 

 

Bharat Davé

18400 Skyline Blvd.

Woodside, CA 94062

 

Re:  Release

 

Dear Bharat:

 

By separate letter dated July 29, 2004, GoRemote Internet Communications, Inc.
(“the Company”) confirmed your decision to resign from your position with the
Company effective July 29, 2004 (“Resignation Date”).  The Company has indicated
to you that your final paycheck for all accrued salary, accrued but unused
vacation pay and any similar payments due and owing to you from the Company will
be delivered on or before the Resignation Date, and that you will receive a
severance payment equal to six (6) months of base salary, payable in accordance
with the Company’s normal payroll policies.

 

1.                                       As separate consideration for the
release set forth below, the Company will provide you with the contractual
rights described on the attached Schedule 1 (collectively, the “Release
Benefits”).

 

2.                                       In consideration of the Company
providing the Release Benefits, you on behalf of yourself and your heirs hereby
knowingly and voluntarily forever release and discharge any claims or rights you
may have against the Company — and its predecessors, successors, assigns,
representatives, agents, shareholders, employees, officers directors, and any
benefit plan — whether known or not known, including, but not limited to, those
arising out of or in any way connected with your employment with the Company
and/or the termination thereof, including but not limited to any claims relating
to any alleged violation of federal, state or local law, specifically including
any claims under the Age Discrimination in Employment Act, the California Fair
Employment and Housing Act, the Employee Retirement Income Security Act (ERISA),
and Title VII of the Civil Rights Act of 1964.  By signing below, you expressly
waive and release any and all rights and benefits of Section 1542 of the Civil
Code of the State of California, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR”.

 

3.                                       Employee represents and agrees that
this Release is binding upon Employee and Employee’s estate, heirs and
assignees.

 

--------------------------------------------------------------------------------


 

4.                                       You agree to make yourself reasonably
available from time to time for transition consultations with the Company’s new
Chief Executive Officer, in consideration of which the Company agrees to pay you
a retainer of $5,000 per month over the six month period beginning August 1,
2004 and ending January 31, 2005.

 

5.                                       You agree you will not disparage the
Company or its products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under, or in concert with any of them, with
any written or oral statement.

 

6.                                       You agree the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance, or other equitable relief without prejudice to any other
rights or remedies the Company may have at law or in equity for breach of this
Agreement.  You further agree that if any provision of this Agreement is held by
a court of competent jurisdiction to be unenforceable as a result of a claim,
demand or cause of action you bring, the Company, at its option, will be
entitled to obtain reimbursement of the value of the Release Benefits, in
addition to its costs and attorney’s fees.  Any such action by the Company shall
not be considered retaliatory.  If any action at law or in equity is brought to
enforce the terms of this Agreement, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees, costs and expenses from the other party,
in addition to any other relief to which such prevailing party may be entitled.

 

7.                                       The contents, terms and conditions of
this Agreement shall be kept confidential by you and shall not be disclosed
except to your attorneys, accountants or pursuant to subpoena or court order.  
Any breach of this confidentiality provision shall be deemed a material breach
of the Agreement.

 

8.                                       This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of the Company, its representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors, or assigns.  This Agreement
shall be afforded the maximum protection under California Evidence Code
Section 1152 and/or any other state of federal provisions of similar effect.

 

9.                                       You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement.  You also understand you may revoke this Agreement within seven (7)
days of signing this document and that the Release Benefits will not be
effective until the end of that seven (7) day revocation period.

 

 

Sincerely,

 

/s/ DAVID TEICHMANN

David Teichmann

 

 

Senior Vice President, General Counsel & Secretary

 

 

 

 

 

READ, UNDERSTOOD AND AGREED

 

 

 

 

 

/s/ BHARAT DAVÉ

 

Dated:

7/29/2004

 

 

Bharat Davé

 

 

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

Notwithstanding any other language set forth in the Company stock option grants
listed on this Schedule 1 “Grants”), the terms of each Grant shall be modified
such that the period during which you may exercise Vested Shares (as defined in
each Grant) shall be extended to July 29, 2005.  Except as explicitly set forth
in this paragraph, no other modification of any Grant is intended, including
without limitation any modification of any vesting rights thereunder.

 

Set forth below is a list of all Grants:

 

Grant Date

 

Grant Number

 

Type
ISO or NQ

 

Exercise Price

 

10/24/2000

 

00000924

 

ISO

 

 

$

7.0000

 

10/24/2000

 

00000925

 

NQ

 

 

$

7.0000

 

3/19/2001

 

00001131

 

ISO

 

 

$

1.0938

 

3/19/2001

 

00001132

 

NQ

 

 

$

1.0938

 

3/19/2001

 

00001140

 

NQ

 

 

$

1.0938

 

3/19/2001

 

00001141

 

NQ

 

 

$

1.0938

 

3/19/2001

 

00001148

 

ISO

 

 

$

1.0938

 

3/19/2001

 

00001149

 

NQ

 

 

$

1.0938

 

1/29/2002

 

00001640

 

ISO

 

 

$

1.4300

 

1/29/2002

 

00001641

 

NQ

 

 

$

1.4300

 

10/22/2002

 

00001917

 

NQ

 

 

$

1.3630

 

3/11/2003

 

00001923

 

NQ

 

 

$

1.6000

 

4/22/03

 

00001931

 

NQ

 

 

$

2.4600

 

4/22/03

 

00001937

 

NQ

 

 

$

2.4600

 

12/18/03

 

00002455

 

ISO

 

 

$

5.0400

 

12/18/03

 

00002456

 

NQ

 

 

$

5.0400

 

 

--------------------------------------------------------------------------------